EXHIBIT 10(f)

WM. WRIGLEY JR. COMPANY
STOCK DEFERRAL PROGRAM
FOR NON-EMPLOYEE DIRECTORS

Incorporated into the Wm. Wrigley Jr. Company
1997 Management Incentive Plan, as amended March 9, 2004

     1. Purpose. The purpose of this Stock Deferral Program for Non-Employee
Directors (the “Program”) is to promote the interests of Wm. Wrigley Jr. Company
(the “Company”) and its shareholders by apportioning a part of the total
compensation payable to its non-employee directors (“Non-Employee Directors”) as
deferred income distributed in the form of the Company’s common stock, without
par value (“Common Stock”), thereby increasing the Non-Employee Directors’
beneficial ownership of Company stock and their proprietary interest in the
Company.

     2. Common Stock Units. In addition to the cash compensation otherwise
payable to its Non-Employee Directors as may by determined from time to time,
the Company shall establish and maintain a Deferred Stock Account in the name of
each Non-Employee Director. Subject to the provisions of Section 9, as soon as
administratively practicable following the last day of each fiscal year, the
Company shall credit to the Deferred Stock Account of each person who was a
Non-Employee Director of the Company on that day or who ceased to be a
Non-Employee Director after March 31 of that fiscal year by reason of his or her
disability or death, a number of Common Stock Units equal in value to the annual
retainer amount in effect for Non-Employee Directors as of such date (without
regard to other fees or retainers or the actual retainer amount actually
received by any such Non-Employee Director) divided by the price of a share of
Common Stock on the New York Stock Exchange during such period immediately
preceding and/or immediately following such date, as the Board of Directors of
the Company (the “Board”) shall determine.

     3. Dividend Equivalents. As of each dividend payment date declared with
respect to the Company’s Common Stock, the Company shall credit the Deferred
Stock Account of each Non-Employee Director with an additional number of Common
Stock Units equal to:

           (a) the product of (i) the dividend per share of the Company’s Common
Stock which is payable as of the dividend payment date, multiplied by (ii) the
number of Common Stock Units credited to the Non-Employee Director’s Deferred
Stock Account as of the applicable dividend record date:

DIVIDED BY

          (b) the price of a share of the Company’s Common Stock on the New York
Stock Exchange during such period immediately preceding and/or immediately
following the dividend payment date, as the Board shall determine.

4. Payment of Deferred Stock Accounts. (a) Each Non-Employee Director, or in the
event of death, his or her beneficiary, shall be entitled to receive
distribution of his or her

 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Deferred Stock Account in such form, method and timing determined pursuant to
Sections 4(b), 4(c) and 4(d) below. Common Stock Units with respect to which no
transfer of stock has yet occurred shall continue to be credited with dividend
equivalents in accordance with Section 3, above.

      (b) Deferral Elections. Prior to January 1, 1995, or, if later, upon a
Non-Employee Director’s election to the Board, each Non-Employee Director shall
execute and file (or has previously executed and filed) an appropriate election
form (the “Deferral Election”) in accordance with procedures prescribed by the
Company, specifying the form, method and timing of distribution of his or her
Deferred Stock Account. The Deferral Election made hereunder prior to January 1,
1995 (the “1995 Election”) shall control the distribution of (a) all amounts
credited on or after January 1, 1995, and (b) effective on the second
anniversary of the date the 1995 Election is made, all amounts the distribution
of which is subject to a distribution election made prior to the 1995 Election,
in each case, unless a subsequent valid Deferral Election is filed; provided,
however, that, the 1995 Election shall not be effective with respect to the
form, method and timing of distribution of any deferral that the Non-Employee
Director is, or is scheduled to be, receiving within two years following the
date such 1995 Election is made.

      (c) Distributions under this Section 4 shall begin as soon as
administratively practicable following the date specified in the Non-Employee
Director’s Deferral Election, but may not begin earlier than as soon as
administratively practicable following the March 31 next following the date on
which the Non-Employee Director ceases to be a director for any reason;
provided, however, that in no event may distribution commence later than as soon
as administratively practicable following March 31 following the calendar year
in which the Non-Employee Director attains age seventy (70). Such payment shall
be made, pursuant to the Non-Employee Director’s election in the Deferral
Election, (i) in the form of a lump-sum payment, (ii) in substantially equal
annual installments over a period not to exceed fifteen years, or (iii) in any
combination of (i) and (ii) above. If a Non-Employee Director elects installment
payments, the unpaid balance thereof shall continue to accrue dividend
equivalents, computed in accordance with the provisions of Section 3, and shall
be prorated and paid over the installment period. All distributions from such
Non-Employee Director’s Deferred Stock Account shall be in shares of Common
Stock, except to the extent the Board in its sole discretion provides for the
payment of distributions in the form of cash.

      A Non-Employee Director may change his or her prior Deferral Election at
any time, and from time to time; provided, however, that any such Deferral
Election shall not become effective until the first anniversary of the date such
Deferral Election is made; and provided, further, that no Deferral Election with
respect to the distribution of amounts attributable to any portion of a
Non-Employee Director’s Deferred Stock Account shall be effective if the
Non-Employee Director is, or is scheduled to be, receiving distributions with
respect to such deferral within one year following the date such subsequent
Deferral Election is made. In the event a Deferral Election does not become
effective, the prior valid Deferral Election of such Non-Employee Director shall
govern the form, method and timing of distribution.

      (d) Notwithstanding the foregoing, in the event that, with respect to any
portion of a Non-Employee Director’s Deferred Stock Account, (i) the
Non-Employee Director fails to timely elect the form, method and/or timing of
payment, (ii) no valid election is filed with the Company, or (iii) the
Non-Employee Director has not filed an 1995 Election or any Deferral

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Election subsequent thereto, such portion or portions of the Non-Employee
Director’s Deferred Stock Account shall be paid in shares of the Company’s
Common Stock in ten substantially equal annual installments (as the default for
method of payment), commencing as soon as administratively practicable following
the March 31st next following the date on which the Non-Employee Director ceases
to be a director (as the default for timing of payment).

     5. Beneficiary. Each Non-Employee Director may, from time to time, by a
writing filed with the Treasurer of the Company, designate any person, persons
or entity (including a trust) to whom shares of the Company’s Common Stock
attributable to Common Stock Units are to be transferred if the Non-Employee
Director dies prior to receipt of such shares. A beneficiary designation shall
be effective only if the signed form is filed with the Treasurer of the Company
while the Non-Employee Director is alive and shall cancel all beneficiary
designation forms filed earlier. If a Non-Employee Director fails to designate a
beneficiary as provided above, or if all designated beneficiaries die before the
Non-Employee Director, all shares attributable to such Common Stock Units shall
be transferred to the Non-Employee Director’s spouse, children (per stirpes),
parents or estate (in that order), as soon as administratively practicable after
such death. Any distribution paid to a Non-Employee Director’s beneficiary, or
to such other person or entity pursuant to this Section 5, shall be made in the
form and at such time as was applicable to the Non-Employee Director; provided,
however, that the Non-Employee Director’s beneficiary may elect to receive the
balance of the Non-Employee Director’s Deferred Stock Account distributed in an
immediate lump-sum distribution in shares of Common Stock.

     6. Acceleration. The Company may accelerate the transfer of shares of
Common Stock with respect to Common Stock Units credited to the Deferred Stock
Account of any Non-Employee Director for reasons of individual hardship, changes
in tax laws or accounting principles or any other reason that the Board
determines, in its sole discretion, negates or diminishes the continued value of
the Deferred Stock Account to the Company or its Non-Employee Directors.

     7. Nontransferability. Except as otherwise required by applicable law, no
rights under the Program, contingent or otherwise, shall be assignable or
subject to any encumbrance, pledge or charge of any nature, except that, under
such rules and regulations as the Company may establish, a Non-Employee Director
may designate a beneficiary to receive, in the event of death, any amount that
would otherwise have been payable to the Non-Employee Director or that may
become payable on account of, or following, his or her death except that, if any
amount shall become payable to the executor or administrator of the Non-Employee
Director, such executor or administrator may transfer the right to the payment
of any such amount to the person, persons or entity (including a trust) entitled
thereto under the will of the Non-Employee Director or, in the case of
intestacy, under the laws relating to intestacy.

     8. Shareholder Status. Unless otherwise provided in any trust provision
established by the Company, including any “rabbi trust,” a Non-Employee Director
or beneficiary shall have none of the rights of a shareholder until shares of
Common Stock, if any, are issued or transferred in accordance with Section 4.
Prior to the date of transfer, the Company’s obligation under this Program is an
unsecured promise to deliver shares of the Company’s Common Stock.

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The Company may, but shall not be required to, hold any such shares in trust or
as a segregated fund.

     9. Changes in Stock. In the event of any change in the outstanding shares
of the Company’s Common Stock by reason of any stock dividend, stock split,
recapitalization, merger, consolidation, exchange of shares or other similar
corporate change, the number of Common Stock Units to be credited in accordance
with Section 2 and the number of Common Stock Units actually credited to the
Deferred Stock Accounts shall be equitably adjusted by the Board under the
Program as the Board determines will fairly preserve the intended benefits of
the Program to the participants and the Company, and will fairly accomplish the
purposes of the Program.

     10. Successors. This Program shall be binding upon any assignee or
successor in interest to the Company whether by merger, consolidation or sale of
all or substantially all of the Company’s assets.

     11. Amendment and Termination. The Board may, from time to time, amend or
terminate the Program; provided, however, that no such amendment or termination
shall adversely affect the rights of any Non-Employee Director or, if the
Non-Employee Director is deceased, his or her beneficiary without his or her
consent with respect to Common Stock Units credited prior to such amendment or
termination.

     12. Governing Law. This Program shall be construed in accordance with and
governed by the laws of the State of Delaware.

     13. Interpretation. The Company intends that transactions under this
Program will be exempt under amended Rule 16b-3 promulgated under Section 16 of
the Securities Exchange Act of 1934, as amended, unless otherwise determined by
the Company.

4